TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00016-CV


Kamelsh Narayanji Hariyani, Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GV201076, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

	Because appellant Kamelsh Narayanji Hariyani has failed to file an appellate brief,
we will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
	The Clerk of this Court filed appellant's notice of appeal and the clerk's record on
January 2, 2003.  On February 13, the court reporter informed this Court that no reporter's record
has been requested.  Consequently, the appellant's brief was due on February 3, 2003.  See Tex. R.
App. P. 38.6(a).  On February 26, 2003, the Clerk of this Court informed appellant that unless a
proper motion is submitted to this Court by March 3, this Court will dismiss the appeal for want of
prosecution.  Thus far, appellant has failed to respond to this request.


	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b), (c).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   May 8, 2003